*434
ORDER

LOURIE, Circuit Judge.
UA-Columbia Cablevision of Westchester, Inc. and Tele-Communications, Inc. move for reconsideration of the court’s July 31, 2002 order dismissing these appeals.
On January 3, 2002, the district court issued an order that construed a claim and held that the patent was infringed and invalid. The district court ordered the case “closed,” but later acknowledged that it had erred in terminating the case because there was a pending counterclaim regarding unenforceability. The district court determined that the counterclaim should be adjudicated and denied the parties’ joint motion to enter an appealable judgment, pursuant to Fed.R.Civ.P. 54(b), regarding the claims relating to infringement and invalidity.
This court’s July 31 order was made in response to a letter from the appellants informing the court that the district court had denied their motion for entry of judgment pursuant to Fed.R.Civ.P. 54(b). It was not then clear that the defendants had decided to drop the pending counterclaim regarding unenforceability. Having now been so informed that the counterclaim had been dismissed, we agree that the appeals should be reinstated. See CAE Screenplates Inc. v. Heinrich Fiedler GmbH & Co., 224 F.3d 1308 (Fed.Cir. 2000); McManus v. Gitano Group, Inc., 59 F.3d 382 (2nd Cir.1995).
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted and the appeals are reinstated.
(2) Appellants’ reply brief is due within 21 days of the date of filing of this order.